Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
3.	Claims 11 and 14-22 are pending and under consideration for their full scope.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 11 and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature, the correlation between the presence of antibodies to in biological sample from a subject and the presence of coeliac disease, sprue and gluten sensitivity in the subject, without significantly more. The claims recite the correlation between antibodies binding a complex of a gliadin peptide of SEQ ID NO:2 covalently cross-linked to the microbial transglutaminase peptide of SEQ ID NO:1 and the disease of coeliac disease, sprue and gluten sensitivity.  Claims 11 and 14-22 are directed to the law of nature because the presence of antibodies to the recited complex is a natural phenomenon which occurs in patients which have coeliac disease, sprue and gluten sensitivity. The knowledge of this naturally occurring correlation is insufficient to make the claims be directed to patentable subject matter. This judicial exception is not integrated into a practical application because the claims fail to recite additional elements which would integrate the judicial exception into a practical application. The steps for detection required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The recitations of “treating the subject identified” and “wherein treating the subject identified as having the disease comprises advising a gluten-free diet of low-gluten diet” are general instructions to “apply it” The recitations of treating only amount to applying the natural correlation.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because detecting antibodies, even by immunoassay and using particular naturally occurring gliadins and transglutaminases, when considered separately and in combination, does not add significantly more (also known as an “inventive concept”) to the exception. These additional elements in the claims are well-understood, routine and conventional in the diagnostics art. 
As such, claims 11 and 14-22 are not directed to patentable subject matter. 
	Applicant’s argument filed on 05/04/2022 has been fully considered, but is not found persuasive
	Applicant argues:

	“The applicant respectfully disagrees; however, solely to advance prosecution, claim 11 is amended to be directed towards the treatment of a subject with of coeliac disease, sprue, and gluten sensitivity. Treatment of a subject does not implicate a law of nature; therefore, the applicant submits that the rejection has been overcome and should be withdrawn.”

	
	According to MPEP 2106.04(b)
Even if a claim does recite a law of nature or natural phenomenon, it may still be eligible at any of Pathways A through C. For example, claims reciting a naturally occurring relationship between a patient’s genotype and the risk of QTc prolongation (a law of nature) were held eligible as not "directed to" that relationship because they also recited a step of treating the patient with an amount of a particular medication that was tailored to the patient’s genotype. Vanda Pharms., 887 F.3d at 1134-36, 126 USPQ2d at 1279-81. This particular treatment step applied the natural relationship in a manner that integrated it into a practical application. The court’s analysis in Vanda is equivalent to a finding of eligibility at Step 2A Prong Two (Pathway B).


It is the Examiner’s position that the correlation between antibodies binding a complex of a gliadin peptide of SEQ ID NO:2 covalently cross-linked to the microbial transglutaminase peptide of SEQ ID NO:1 and the disease of coeliac disease, sprue and gluten sensitivity is an unpatentable law of nature.  This judicial exception is not integrated into a practical application because the claims fail to recite additional elements which would integrate the judicial exception into a practical application.  See MPEP 2106.04(b); Mayo Collaborative Servs. v. Prometheus Labs., 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012 ); Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 1373, 115 USPQ2d 1152, 1153 (Fed. Cir. 2015); and Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018). The recitation of “treating a subject” is insufficient to overcome the rejection because the step of treating the patient is not with an amount of a particular medication that was tailored to the natural correlation in a manner that integrated it into a practical application. The recitation of the step of “advising a gluten-free diet or low-gluten diet” is insufficient because it is neither a particular medication nor an actual treatment at all.  
		The rejection stands for reasons of record. 
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	 Claims 11 and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: a method of treating a subject with a disease, comprising: obtaining a body fluid sample from the subject; contacting the body fluid sample to a complex of (a) a microbial transglutaminase and (b) a gliadin or gliadin peptides; identifying the presence of antibodies in the body fluid sample which bind to the complex; and treating the subject identified as having the disease; wherein the subject is identified as having the disease when antibodies bind to the complex, wherein (a) and (b) are cross-linked; (a) comprises the amino acid sequence of SEQ ID NO: 1, and (b) comprises the amino acid sequence of SEQ ID NO: 2, wherein the disease is selected from the list consisting of coeliac disease, sprue, and gluten sensitivity, the specification does not reasonably provide enablement for: a method of treating a subject with a disease, comprising: obtaining a body fluid sample from the subject; contacting the body fluid sample to a complex of (a) a microbial transglutaminase and (b) a gliadin or gliadin peptides; identifying the presence of aptamers in the body fluid sample which bind to the complex; and treating the subject identified as having the disease; wherein the subject is identified as having the disease when antibodies and/or aptamers bind to the complex, wherein (a) and (b) are cross-linked; (a) comprises the amino acid sequence of SEQ ID NO: 1, and (b) comprises the amino acid sequence of SEQ ID NO: 2, wherein the disease is selected from the list consisting of coeliac disease, sprue, and gluten sensitivity of claim s; wherein the antibodies are monoclonal antibodies of claim 15; and wherein the antibodies are aptamers of claim 16. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and or use the invention commensurate in scope with this claim.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
          Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention. The specification disclosure is insufficient to enable one skilled in the art to practice the invention as broadly claimed without an undue amount of experimentation. 
The specification discloses and the claims recite only contacting biological body fluid samples with the recited complex.  The specification discloses the term “aptamer” one time in paragraph [0042].  
[0042] Embodiments relate to antibodies which bind to the complex used in accordance with the invention consisting of microbial transglutaminase and gliadin peptides or to the immunologically active parts of this complex. Antibodies in terms of this invention include both polyclonal and/or monoclonal antibodies and/or aptamers. An antibody is understood to be a protein which presents one or more specific antigen-binding sites. The expert is, without unreasonable effort, to generate an antibody which specifically binds to the complex used in accordance with the invention consisting of microbial transglutaminase and gliadin peptides or to immunologically active parts of this complex. The corresponding techniques and approaches are familiar to the expert from everyday laboratory practice. The antibodies in accordance with the invention may, for example, also be generated by isolating and cleaning the antibodies present in the serum of coeliac disease or sprue patients or gluten-sensitive patients by means of a complex used in accordance with the invention and hence made accessible. Without being bound, it is presumed that the antibodies bind to a neoepitope in the vicinity of the active centre of the enzyme mTgase. In addition, the complex used in accordance with the invention can, for example, be coupled to a substrate, the loaded substrate is then brought into contact with coeliac disease or sprue patient serum. Non-specifically bound components of the serum are removed and the antibodies specifically bound to the complex used in accordance with the invention are then eluted. 

The specification is not enabled for identifying aptamers in body fluid samples.  As evidenced by the art of Ni et al. (PTO-892; Reference U) and Keefe et al. (PTO-892; Reference V), aptamers are synthetic oligonucleotide sequences which are distinct in structure from antibodies.  So, the recitation that the antibody is an aptamer in claim 16 is incorrect.  Antibodies and aptamers are different molecules.  Furthermore, the specification has not provided a limiting definition for antibodies that is contrary to its ordinary meaning.  
According to MPEP 2111.01:
The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014) 

In addition, aptamers are not naturally occurring molecules and they are not found in body fluid samples.  So, the recitation of identifying the presence of aptamers in the body fluid sample which bind to the recited complex to identify patients having disease is not enabled.  
The specification is not also not enabled for detecting the presence of monoclonal antibodies which bind the complex to identify patients having disease.  The term monoclonal antibodies refers to antibodies produced by a single clone of B lymphocytes in a laboratory and does not refer to each different antibody within a polyclonal serum. See Kohler and Milstein (PTO-892; Reference W; In particular, whole document). There is no method step recited in the claims where the patients would have monoclonal antibodies administered to them such that they would be present within their body fluid sample.  Furthermore, the detection of the presence of a previously administered monoclonal antibody within a body fluid sample would not be correlated with disease.  
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.
8.	Claims 11 and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection.
Applicant' s amendment asserts that no New Matter has been added and points to the specification at “throughout the application as filed” for support for the newly added limitations “a method of treating a subject with a disease” comprising “treating the subject identified as having the disease” of claim 11 and “wherein the treating the subject identified as having the disease comprises advising a gluten-free diet or low-gluten diet”.  However, the specification does not appear to provide an adequate written description of methods which include treating a subject, treating a subject identified as having the disease and treating them by advising a gluten-free diet or low-gluten diet.    The instant claims now recite limitations which were not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
Obviousness is not the standard for the addition of new limitations to the disclosure as filed.  It is noted that entitlement to a filing date does not extend to subject matter which is not disclosed, but would be obvious over what is expressly disclosed. Lockwood v. American Airlines Inc., 41 USPQ2d 1961 (Fed. Cir. 1977).  New Matter is a written description issue.
Applicant is required to cancel the New Matter in the response to this Office Action.  Alternatively, Applicant is invited to clearly point out the written support for the instant limitations.
9.	No claim is allowed.
10.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
June 4, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644